On Petition To Eehear
SHELVES,, Judge.
As was said in Town of Dickson v. Stephens, 20 Tenn.App. 195, 96 S. W. (2d) 201, where the evidence and proceedings on successive trials of a case are preserved by separate bills of exceptions, the established practice is for the Appellate Courts to consider the record of each trial separately and in the order of time in which the trials occurred.
Error, if any, in overruling defendant’s motion for a directed verdict at the close of all the evidence on the first trial, where there was a mistrial, or a new trial granted by the Court, is available to the defendant on appeal from a final judgment on a subsequent trial. Also see Caruthers History of a Lawsuit, 7th Ed., sec. 441.
The record before us when this appeal-in-error was argued and considered, did not show what, if any, disposition had been made of the ease in the trial Court after the motion for a new trial had been granted as to the defendant Yellow Cab Co. Statements of counsel made in the course of argument will not suffice where the record fails to show facts essential to jurisdiction *571even thought the members of the Court have complete faith in the veracity of counsel.
Now that the record of the second trial and final judgment has been placed before us, it is ordered that the instant cause be set on the docket along with Yellow Cab Co. of Nashville, Inc., v. R. Clyde Pewitt, wherein final judgment for the plaintiff was entered against said defendant and an appeal-in-error perfected to this Court.
Disposition of this cause on the wayside bill of exceptions, assignments of error and briefs will be made before consideration and disposition of the assignments based on the final judgment.
Pelts and Hickerson, JJ., concur.